TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED SEPTEMBER 1, 2021



                                      NO. 03-20-00562-CR


                                Wynston Vonzell Day, Appellant

                                                  v.

                                  The State of Texas, Appellee




       APPEAL FROM COUNTY COURT AT LAW NO. 6 OF TRAVIS COUNTY
             BEFORE JUSTICES GOODWIN, BAKER, AND SMITH
                 AFFIRMED -- OPINION BY JUSTICE BAKER




This is an appeal from the judgment of conviction entered by the trial court. Having reviewed

the record, the Court holds that there was no reversible error in the judgment. Therefore, the

Court affirms the trial court’s judgment of conviction. Because appellant is indigent and unable

to pay costs, no adjudication of costs is made.